Citation Nr: 0932623	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  06-36 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder including posttraumatic stress disorder 
(PTSD), and if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from March 28, 
1975 to April 17, 1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The issue of entitlement to service connection for a 
psychiatric disorder to include PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In August 1994, the RO denied service connection a 
psychiatric disorder.  The RO informed the Veteran in 
September 1994.  He did not appeal.  

2.  Evidence received since the August 1994 denial on the 
issue of entitlement to service connection for a psychiatric 
disorder relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 1994 RO decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  

2.  New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

As to the issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for a psychiatric disorder, there is no prejudice 
to the Veteran in deciding the claim regarding whether new 
and material evidence has been received to reopen the claim 
below at this time.  VA has satisfied its duty to notify and 
assist to the extent necessary to allow for a grant of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

The Veteran's claim, denied in 1994, was based on entitlement 
to service connection for a psychiatric disorder.  His 
current claim involves entitlement to service connection for 
PTSD.  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  

The establishment of service connection for PTSD requires: 
(1) medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2008) (i.e., DSM- IV); (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f) (2008); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis will be evaluated in the 
context of the entire record. Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, 
the credibility of the evidence is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156.  

In August 1994, the RO denied service connection for a 
psychiatric disorder, and so informed the Veteran in 
September 1994.  He did not appeal.  The August 1994 decision 
is final.  See 38 U.S.C.A. § 7105 (West 2002); § 20.1103 
(2008).  

The evidence of record at the time of the August 1994 RO 
determination consisted of the Veteran's service treatment 
records.  The service records showed that in April 1975 the 
Veteran was seen by a social work specialist in a mental 
hygiene consultation.  The RO denied the claim for service 
connection in August 1994 and the notice letter sent in 
September 1994 told the Veteran that the claim was denied 
since the evidence did not show treatment for a psychiatric 
disorder in service.  

Evidence added to the record since the August 1994 decision 
denying service connection for a psychiatric disorder 
includes VA outpatient treatment records dated from August 
1994 to 2005.  The VA records are new since they were not of 
record at the time of the previous denial.  They are also 
material since they reflect a diagnosis of several 
psychiatric disorders, including a bipolar disorder, 
depression, PTSD and PTSD/MST (military sexual trauma).  (See 
e.g., outpatient treatment records of March 2004, February 
2005, March 2005, and May 2005).  The evidence by itself or 
when considered with previous evidence of record, does relate 
to an unestablished fact necessary to substantiate the claim, 
that is, a current diagnosis and an association with service.  
It thus raises a reasonable possibility of substantiating the 
claim.  

Accordingly, the Board finds that the evidence received 
subsequent to August 1994 is new and material and serves to 
reopen the Veteran's claim for service connection a 
psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2008).  


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a psychiatric 
disorder including PTSD, and to this extent the claim is 
granted. 


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran claims service connection for a psychiatric 
disorder.  He has been diagnosed with bipolar disorder, 
depression, and PTSD.   The Veteran has claimed his PTSD 
resulted from a stressor involving MST.  In particular, he 
claims that upon his arrival in the service during processing 
in, another service member made sexual advances towards him.  
He states that the same party made a sexual advance towards 
him in the barracks on several occasions.  He claims he was 
threatened and harassed repeatedly by several other service 
members in the barracks.  The Veteran reported that he became 
fearful and would not participate in activities, and that 
this resulted in him being questioned by superiors to 
determine what his problem was.  

The service records show that in April 1975 the Veteran was 
seen by a social work specialist in mental hygiene 
consultation.  Later that same month the Veteran had a 
psychiatric examination and was noted to be anxious, nervous, 
have insomnia and to have poor performance and poor coping 
techniques.  He was found to have no psychiatric disease and 
it was recommended that he be administratively separated.  He 
was discharged after 20 days of service.  On remand, efforts 
should be undertaken to ensure that the Veteran's complete 
service treatment records have been obtained.

There are special development procedures pertaining to the 
processing of a claim, as here, for service connection for 
PTSD based on personal (sexual) assault.  VA has special 
evidentiary development procedures, including the 
interpretation of behavioral changes by a clinician and 
interpretation in relation to a medical diagnosis.  See 38 
C.F.R. § 3.304(f)(3).  On remand, the Veteran should be 
afforded a VA psychiatric examination to determine whether he 
has a psychiatric disorder related to his military service to 
include if he suffers from PTSD as a result of his claimed 
stressor(s).  See 38 U.S.C.A. § 5103A(d)(1)(2).  

Additionally, the Veteran's treatment records from the Lewis-
Gale Psychiatric Center in Salem, VA, and St. Albans in 
Radford, VA, dated since 1994 should be obtained.  Any 
additional records from the Salem and Mountain Home VA 
treatment facilities should also be obtained.

In view of the foregoing, the case is hereby REMANDED for the 
following development:

1.  Contact the National Personnel 
Records Center and request a complete 
copy of the Veteran's service treatment 
records, to include all clinical records 
and mental hygiene records. 

2.  Make arrangements to obtain the 
Veteran's psychiatric treatment records 
from the Salem VA treatment facility, 
dated since 1994; and from the Mountain 
Home VA treatment facility, dated since 
2005.

3.  Make arrangements to obtain the 
Veteran's psychiatric treatment records 
from the Lewis-Gale Psychiatric Center in 
Salem, Virginia, and St. Albans in 
Radford, Virginia, dated since 1994.

4.  After associating with the claims 
file all available records, schedule the 
Veteran for a VA psychiatric examination.  
The claims file and a copy of this remand 
must be made available to the examiner 
for review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be accomplished.  

The examiner is requested to provide an 
opinion as to the diagnosis of all 
psychiatric disorders found to be 
present.

The examiner must offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any current psychiatric disorder had 
its onset during active service from 
March 28, 1975 to April 17, 1975 or is 
related to any in-service disease, event, 
or injury.  

The examiner must offer an opinion as to 
whether the Veteran meets the criteria 
for PTSD contained in DSM- IV, and if he 
meets such criteria, whether PTSD can be 
related to the stressor reported by the 
Veteran as having occurred during his 
active service.

The examiner should review the Veteran's 
service treatment records and service 
personnel records and provide an opinion 
as to whether these records indicate that 
a personal assault occurred.

The examiner must provide a rationale for 
all opinions.

5.  Finally, readjudicate the claim.  If 
the claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


